Gastoíst, Judge.
We entirely approve of the instructions in this case. No position can be better established than the assent of an executor to a bequest for-life, where, up-*328the termination of the life estate, it is not necessary for the purposes of the will, that the executor should retake possess-of the thing bequeathed, operates as an assent also to the ulterior bequests.. And the jury, in this case, not only could have inferred, but was bound to infer, such an assent from the possession of the tenant for life, himself also the executor, for thirty years, .under a claim of property. The judgment is affirmed with costs.
Per Curiam. • Judgment affirmed.